DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response, filed April 25, 2022, has been entered.
Claims 1-13 are currently pending in the above identified application.
Claims 11-13 have been withdrawn from consideration as being directed towards the non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,382,400 to Pike in view of US Pub. No. 2003/0055162 to Sen, US Pub. No. 2011/0313106 to Shan, and US Pub. No. 2008/0269412 to Carnahan.
Regarding claims 1-3 and 5-10, Pike teaches a multicomponent fiber comprising first component A comprising polypropylene as a core component and a second component B including polyethylene polymer, such as low density polyethylene and high density polyethylene, as the sheath component (claims 8-9) (Pike, abstract, col. 4 lines 19-28, col. 6 lines 3-45).  
Pike does not teach a compatibilizer as claimed. 
However, Sen teaches a fiber, including a bicomponent, that uses a compatibilizer to promote adhesion between the core and sheath polymers (Sen, abstract, para 0011).  Shan teaches a crystalline block composite used as a compatibilizer for use with polyethylene, including low density polyethylene and polypropylene (Shan, abstract, claim 1, para 0095-0097).  Shan teaches the crystalline block composite comprising a crystalline ethylene based polymer (CEP), a crystalline alpha-olefin based polymer (CAOP) and a block copolymer (CEB)  comprising a crystalline ethylene block and a crystalline alpha-olefin block  (Id., para 0009).  Shan teaches the crystalline block composite being use with a crystalline polypropylene and a low density polyethylene (Id.). Shan teaches the CEB of the block copolymer is essentially the same composition as the CEP in the block composite and the CAOB of the block copolymer is essentially the same composition as the CAOP of the block composite (Id., para 0040).  Shan teaches CAOB refers to highly crystalline blocks of polymerized alpha olefin units in which the monomer is present, including propylene,  in an amount greater than 90 mol %, preferably greater than 93 mol percent, more preferably greater than 95 mol percent, and preferably greater than 96 mol percent (Id., para 0041, 0083), reading on the crystalline alpha-olefin based polymer having greater than 90 mol% units derived from propylene and a comonomer selected from the group consisting of C4-C10 alpha-olefins (claim 3).  Shan teaches CEB, on the other hand, refers to blocks of polymerized ethylene units in which the comonomer content is 10 mol % or less, preferably between 0 mol % and 10 mol %, more preferably between 0 mol % and 7 mol % and most preferably between 0 mol % and 5 mol % (Id., para 0041), reading on the crystalline ethylene-based polymer having an ethylene content of greater than 90 mol% (claim 2).  Shan teaches the composition provide improved properties including melt strength and being used in mold goods (Id., para 0099-0100).  Shen also incorporates by reference US Pub. No. 2008/0269412 to Carnahan to form the crystalline block composite (Id., para 0030, 0043, 0067).  Carnahan teaches a pseudo-block copolymer containing two distinguishable blocks or segments (Id., para 0023-0030) used in a mixture with a homopolymer of ethylene and/or propylene (Id., para 0031).  Carnahan teaches the blend being used in a variety of conventional thermoplastic fabrication including extrusions and molded articles, including fibers, multicomponent fibers and crimped fibers (Id., para 0579-0580).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Pike, wherein the fiber further comprises the crystalline block composite of Shan, motivated by the desire of using conventionally known additive predictably suitably for use in extruded good containing polypropylene and polyethylene polymer, including fibers such as multicomponent fibers and crimped fibers as taught by Shan and Carnahan as well as to promote adhesion between the core and sheath component of the fiber as taught by Sen.
Regarding claims 5-7, the prior art combination teaches the crystalline block composite being 0.05 wt% to 50% wt% of the composition with remained being polyethylene, polyalpha-olefin (propylene-based polymer) and combinations (Shan, para 0095), reading on the compatibilizer being added to only the polyethylene, only the polypropylene, or both.  
Regarding claim 10, the prior art combination teaches the fiber comprising from about 40 to about 60% by weight polypropylene and from about 40 to 60% by weight polyethylene (Pike, col. 7 lines 20-26), reading on the core to sheath weight ratio being 40:60 to 60:40.  While the reference does not specifically teach the claimed range of 50:50 to 90:10, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the amount of the polypropylene and polyethylene, and therefore the core to sheath ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pike in view of Sen, Shan, and Carnahan, as applied to claims 1-3 and 5-10 above, as evidenced by DOWLEX 2553 Polyethylene Resin to DOW.
Regarding claim 4, the prior art combination teaches the polyethylene being 2553 low density polyethylene from Dow (Pike col. 7 lines 7-16), which has a density of 0.935 g/cm3 and an I2 of 40 g/10 min as evidenced by DOW (DOW, p. 1).

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0313106 to Shan in view of US Pub. No. 2008/0269412 to Carnahan.
Regarding claims 1-3 and 5-8, Shan teaches a crystalline block composite used as a compatibilizer for use with polyethylene, including high density polyethylene and low density polyethylene (ethylene based polymer) and polypropylene (propylene-based polymer), as a blend (Shan, abstract, claim 1, para 0095-0097, 0172, Table 6).  Shan teaches the crystalline block composite comprising a crystalline ethylene based polymer (CEP), a crystalline alpha-olefin based polymer (CAOP) and a block copolymer (CEB)  comprising a crystalline ethylene block and a crystalline alpha-olefin block  (Id., para 0009).  Shan teaches the crystalline block composite being use with a crystalline polypropylene and a low density polyethylene (Id.). Shan teaches the CEB of the block copolymer is essentially the same composition as the CEP in the block composite and the CAOB of the block copolymer is essentially the same composition as the CAOP of the block composite (Id., para 0040).  Shan teaches CAOB refers to highly crystalline blocks of polymerized alpha olefin units in which the monomer is present, including propylene,  in an amount greater than 90 mol %, preferably greater than 93 mol percent, more preferably greater than 95 mol percent, and preferably greater than 96 mol percent (Id., para 0041, 0083), reading on the crystalline alpha-olefin based polymer having greater than 90 mol% units derived from propylene and a comonomer selected from the group consisting of C4-C10 alpha-olefins (claim 3).  Shan teaches CEB, on the other hand, refers to blocks of polymerized ethylene units in which the comonomer content is 10 mol % or less, preferably between 0 mol % and 10 mol %, more preferably between 0 mol % and 7 mol % and most preferably between 0 mol % and 5 mol % (Id., para 0041), reading on the crystalline ethylene-based polymer having an ethylene content of greater than 90 mol% (claim 2).  Shen shows the blend of material has distinction regions as a dispersed phase in a continuous phase (Id., Figure 8, Table 6, para 0172), reading on first region comprising the polyethylene (ethylene-based polymer) and a second region comprising polypropylene (propylene-based polymer) in an island in the sea arrangement (claim 8).  Shan teaches the composition being used in molded goods (Id., para 0099-0100).  One of ordinary skill in the art would have appreciated that fibers are molded goods.  Shen also incorporates by reference the process and catalysts described in US Pub. No. 2008/0269412 to Carnahan to form the crystalline block composite (Id., para 0030, 0043, 0067).  Carnahan teaches a pseudo-block copolymer containing two distinguishable blocks or segments (Id., para 0023-0030) used in a mixture with a homopolymer of ethylene and/or propylene (Id., para 0031).  Carnahan teaches the blend being used in a variety of conventional thermoplastic fabrication including extrusions and molded articles, including fibers, multicomponent fibers and crimped fibers (Id., para 0579-0580).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the composition of Shan in a filaments as taught by Carnahan, motivated by the desire of forming conventionally known products formed from blends of polypropylene and/or polyethylene with a pseudo-block copolymer that are predictably suitably formed by conventional thermoplastic fabrications and molding processes.  As there are two components, the fiber reads on being a bicomponent fiber.
Regarding claims 5-7, the prior art combination teaches the crystalline block composite being 0.05 wt% to 50% wt% of the composition with remained being polyethylene, polyalpha-olefin (propylene-based polymer) and combinations (Shan, para 0095), reading on the compatibilizer being added to only the polyethylene, only the polypropylene, or both.  

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the application of Pike, Sen, Shan, and Carnahan, that Pike does not teach that the two components are compatibilized and does not teach a compatibilizer because a blending of the two component is undesirable if the eventual desire is to facilitate crimping.  Examiner respectfully disagrees.  Applicant appears to be arguing the two component of Pike are blended together with the compatibilizer thereby destroying the required two region to form the crimping.  However, this not commensurate in scope with the current rejection.  As taught by Sen, the use of compatibilizer in a multicomponent fiber is known and promotes adhesion between the core and sheath, the two regions of the multicomponent fiber.  The core-sheath structure will be maintained as well as the melting temperature difference that leads to crimping.  Ensuring adhesion of these two region is desirable in a crimp fiber as splitting of the fiber would be detrimental to fiber strength and appearance.
Applicant argues that because Sen teaches the use of a polyurethane, a polyethylene and a compatibilizer, one of ordinary skill in the art would not look to Sen for a fiber having a first region comprising an ethylene-based polymer and a second region comprising a propylene-based polymer.  Examiner respectfully disagrees.  Both Pike and Sen are directed towards bicomponent fibers containing two different regions.  Sen teaches a benefit of using a compatibilizer in a bicomponent fiber, specifically, promoting adhesion between the two regions.  One of ordinary skill in the art would have appreciated that this is also beneficial in a bicomponent fiber and even more so in a fiber undergoing physical deformation, and therefore mechanical stresses, as would be the case in a crimped fiber.  Examiner is relying on the totalities of the teachings of Sen not the bodily incorporation of the invention of Sen involving the specific materials.  Shan teaches a compatibilizer suitable for the materials used in the invention of Pike.  Examiner is relying on the compatibilizer of Shan, not Sen, as Applicant appears to be arguing.  Sen is relied upon for teaching the benefit of using a compatibilizer in a bicomponent fiber, motivation for its use in a core-sheath fiber that maintains the two distinct regions.
Applicant argues that compounding the two components disclosed by Pike with a compatibilizer would destroy the crimping ability of the multifilament component.  However, Applicant’s arguments are not commensurate in scope with the prior art rejection.  Applicant appears to be arguing the combination of all three component to form a blended fiber.  This is not accurate.  The compatibilizer is blended with one of the component with the benefit described by Sen.  Sen’s fiber contains the two components retained in a core-sheath configuration with improved adhesion due to the compatibilizer.  They are not blended together.  The distinct regions and differing melting points required to achieve the crimp would be maintained.  Shan is relied upon for teaching the type of compatibilizer suitable for use with the materials used by Pike.  As highlighted by Applicant, Sen uses polyurethane, a different polymer than that used by Pike.  Therefore, a compatibilizer suitable for the materials disclosed by Pike is required.  Shan discloses such a compatibilizer and incorporates by reference Carnahan who teaches the suitability of the compatibilizer for use in molded articles including fibers, such as multicomponent fibers and crimped fibers.
Applicant argues that Examiner has not provided any articulated reasoning as to why one of ordinary skill in the art would add the crystalline block composite of Shan to the bicomponent system of Pike.  Examiner respectfully disagrees.  As detailed above, adhesion of the core and sheath component is beneficial in a crimp fiber.  Splitting of the material would cause the fiber to have less strength.  As further evidence that one of ordinary skill in the art would view this behavior as beneficial in latent crimp fibers, US Pub. No. 2016/0040323 to Steffen states that “2) the polymer components have sufficient compatibility so as to form a stable interface that will survive the shrinkage process (if the adhesion between the polymer components at their interface is too weak, the filament may split into two fibers under the stress induced by the differential shrinkage)” (Steffen para 0045).
Applicant appears to argue that Pike does not discuss a lack of adhesion between the filament warrants a solution and does not indicate that a compatibilizer is desired to improve crimp quality, which is the main thrust of its application.  Examiner agrees that Pike does not teach a compatibilizer.  However, Sen teaches a benefit of using a compatibilizer in a core-sheath application and Shan teaches a compatibilizer suitable for use in the types of material used in Pike.  Therefore, the use of a compatibilizer to achieve improved adhesion at the interface of the core-sheath would have been obvious to one of ordinary skill in the art before the effective filing date.  Applicant has provided no evidence that the combination would not behave as expected.
Applicant argues, with regards to the application of Shan and Carnahan, that fibers are not molded goods.  Examiner respectfully disagrees.  Fibers can be formed by extrusion molding and can be considered a molded good.  For example, USPN 6,222,000 to Linstid teaches polymers suitable for extrusion and co-extrusion application such as the production of fiber, film, sheet, and blow molded articles (Linstid, abstract, col. 16 lines 20-25).   US Pub. No. 2005/0197465 to Handlin teaches an article that can be extruded or molded and is in the form of film, tape, strip, fiber, or filament (Handlin, abstract, para 0016).  USPN 4,381,269 to Kaino teaches the fabrication of a plastic optical fiber by double extrusion molding in which cladding is applied around the outer periphery of a core fiber (Kaino, abstract, col. 1 lines 54-64). Shan teaches the composition “may be used in applications, such as, but not limited to, large part blow molding, thermoforming, extrusion coating, and blown film applications in addition to molded goods, parts and other such applications” (Shan, para 0100).  Shan teaches a broad application of the composition and cites molded good broadly.  Fibers can be considered an extrusion molded product and be considered a molded good.  This is support by Carnahan which teaches the use of the composition in molded applications and fibers, including specifically multicomponent fibers.  
Therefore, Examiner maintains the rejections detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789